Title: Abigail Adams to William Smith, 21 November 1797
From: Adams, Abigail
To: Smith, William


        
          
            Dear sir
            Philadelphia Novbr 21. 1797
          
          I received your obliging favour of Novbr 8th the day after I last wrote you. I inclose the amount of your account with many thanks for your kindness—
          The Betsy is arrived with the fish, and if my cook can be taught to dress it, some of our Nothern Friends shall Toast your Health.
          The state of N Jersey as you observe, most certainly manifested a very marked respect and approbation of the Government by the unfeigned, and affectionate reception which they gave to the President, some personal instances could not fail of impressing the Heart.
          It was oweing to a mistake in the post office, that the invitation to dine at Trentown on the 9th was not received, and accepted. I was sorry for the dissapointment, as the Legislature were sitting, and the Dinner prepared. The Govenour of the state with a numerous concourse of Persons, and a Troop of Light Horse met us 6 miles from Trentown, to accompany us into Town— The President stoped and deliverd his answer to the address— I past on and crossd the Ferry, in about half an hour. the whole procession came to the Ferry, and waited on the opposite side untill the President reachd the Pensilvanna side accompanied by the Govenour the Marshal and several officers, where they took an affectionate Leave of us— if the publick were to judge of our reception here by Ben Baches account of it, they might suppose that we were deliverd over to satan to be buffetted by his imps so far as it respects that contemptable Hireling. it is true, but Pensilvanna at no time, can bear a comparison with N England in their Militia, clogd as they are by the spirit of Quakerism and cursd as they are by the spirit of Jacobinism. they are a House divided against itself. the greater Number of their officers, I have the Authority of their Marshal for it, are taken from the lowest grade of Society. few of them can read or write, and are Popular demagogues who can procure votes for a Govenour, by mixing with the Herd. to do them all the justice they deserve, on this occasion, they made as good an appearence as they could. they were well clad and mounted. there is a Triumvirate of Printers in Boston N york and Philadelphia who richly deserve that French Freedom and Liberty which has been excercised against 18 or 20 Printers in France—
          
          since I wrote you last we have reason to think that both mr Marshal & Gerry are arrived. no offical account of mr Gerry, yet report thus states it— no senate yet formed. our Weather is very cold for November. if there should be any quantity of good oats to be sold this fall as low as 2 shillings or two and 4 pence, will you be so good as to take a Hundred Bushels and send our people word to come for them. in the spring they are scarce—
          my best Regards to all Friends / affectionatly yours,
          
            A Adams—
          
        
        
          inclosed is 60 dollors please to pay the overpluss to mrs smith for sundries she has against me
        
      